EXHIBIT 10.1 

 

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of July 15,
2014, between CopyTele, Inc., a Delaware corporation (the “Company”), and each
purchaser identified on the signature pages hereto (each, including its
successors and permitted assigns, a “Purchaser” and collectively the
“Purchasers”). 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the Securities Act (as
defined below), the Company desires to issue and sell to each Purchaser, and
each Purchaser, severally and not jointly, desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.

WHEREAS, to facilitate the transaction contemplated hereby, the parties hereto
are entering into an Escrow Agreement (as defined below).

WHEREAS, the Company has engaged Alere Financial Partners, a division of Summer
Street Research Partners, as placement agent (the “Placement Agent”). 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:


ARTICLE I.
DEFINITIONS


1.1              DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN
THIS AGREEMENT, FOR ALL PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE
MEANINGS SET FORTH IN THIS SECTION 1.1:

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act. 

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived, but in no event later than the third
Trading Day following the date hereof.

 

1

--------------------------------------------------------------------------------

 
 

 



“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Company Counsel” means Ellenoff Grossman & Schole LLP, with offices located at
1345 Avenue of the Americas, New York, New York 10105.

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

“Escrow Agent” means Signature Bank, a New York State chartered bank, with
offices at 261 Madison Avenue, New York, New York 10016.

“Escrow Agreement” means the escrow agreement entered into prior to the date
hereof, by and among the Company and the Escrow Agent pursuant to which the
Purchasers shall deposit Subscription Amounts with the Escrow Agent to be
applied to the transactions contemplated hereunder.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

“Indemnified Party” shall have the meaning ascribed to such term in Section 4.7.

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction (other than restrictions on
transfer under securities laws).

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

2

--------------------------------------------------------------------------------

 
 

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

“Per Share Purchase Price” equals $0.25. 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Placement Agent” has the meaning set forth in the recitals. 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), that has been commenced or to the Company’s knowledge
threatened.

“Prospectus” means the final prospectus filed for the Registration Statement.

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Purchaser, in each case, at the Closing.

“Registration Statement” means the effective registration statement with
Commission file No. 333-193869 which registers the sale of the Shares, the
Warrants and the Warrant Shares.

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

“Securities” means the Shares, the Warrants and the Warrant Shares.  

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.

 

3

--------------------------------------------------------------------------------

 
 

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares and Warrants purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.

“Subsidiary” as to any Person, means any corporation, partnership, limited
liability company, joint venture, trust or estate of or in which more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class of such corporation may
have voting power upon the happening of a contingency), (b) the interest in the
capital or profits of such partnership, limited liability company, or joint
venture or (c) the beneficial interest in such trust or estate is at the time
directly or indirectly owned or controlled through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary”  or to “Subsidiaries”  in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Company. 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the QB Tier of the OTC Markets (or
any successors to any of the foregoing).

“Transaction Documents” means this Agreement, the Warrants and the Escrow
Agreement.

 “Transfer Agent” means American Stock Transfer and Trust Company, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue
Brooklyn, NY 11219, and a facsimile number of 718.765.8719, and any successor
transfer agent of the Company.

“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, which
Warrants shall be exercisable immediately upon issuance and have a term of
exercise equal to five (5) years from the date such Warrants become exercisable,
in the form of Exhibit A attached hereto.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

4

--------------------------------------------------------------------------------

 
 

 


ARTICLE II.
PURCHASE AND SALE


2.1              CLOSING.  ON THE CLOSING DATE, UPON THE TERMS AND SUBJECT TO
THE CONDITIONS SET FORTH HEREIN, THE COMPANY AGREES TO SELL, AND THE PURCHASERS,
SEVERALLY AND NOT JOINTLY, AGREE TO PURCHASE, UP TO AN AGGREGATE OF $4,000,000 
OF SHARES AND WARRANTS.  EACH PURCHASER SHALL DELIVER TO THE ESCROW AGENT, VIA
WIRE TRANSFER OR A CERTIFIED CHECK, IMMEDIATELY AVAILABLE FUNDS EQUAL TO SUCH
PURCHASER’S SUBSCRIPTION AMOUNT AS SET FORTH ON THE SIGNATURE PAGE HERETO
EXECUTED BY SUCH PURCHASER AND THE COMPANY SHALL DELIVER TO EACH PURCHASER THEIR
RESPECTIVE SHARES AND WARRANTS, AND THE COMPANY AND EACH PURCHASER SHALL DELIVER
THE OTHER ITEMS SET FORTH IN SECTION 2.2 DELIVERABLE AT THE CLOSING.  UPON
SATISFACTION OF THE COVENANTS AND CONDITIONS SET FORTH IN SECTIONS 2.2 AND 2.3,
THE CLOSING SHALL OCCUR AT THE OFFICES OF COMPANY COUNSEL OR SUCH OTHER LOCATION
AS THE PARTIES SHALL MUTUALLY AGREE.


2.2              DELIVERIES. 


(A)                ON OR PRIOR TO THE CLOSING DATE, THE COMPANY SHALL DELIVER OR
CAUSE TO BE DELIVERED TO EACH PURCHASER (AND, WITH RESPECT TO SUBSECTIONS (I),
(IV), (V) AND (VI) OF THIS SECTION 2.2(A), TO THE PLACEMENT AGENT) THE
FOLLOWING:

(I)                 THIS AGREEMENT DULY EXECUTED BY THE COMPANY;

(II)               A COPY OF THE IRREVOCABLE INSTRUCTIONS TO THE TRANSFER AGENT
INSTRUCTING THE TRANSFER AGENT TO DELIVER ON AN EXPEDITED BASIS VIA THE
DEPOSITORY TRUST COMPANY DEPOSIT OR WITHDRAWAL AT CUSTODIAN SYSTEM (“DWAC”)
SHARES EQUAL TO SUCH PURCHASER’S SUBSCRIPTION AMOUNT DIVIDED BY THE PER SHARE
PURCHASE PRICE, REGISTERED IN THE NAME OF SUCH PURCHASER;

(III)             A WARRANT REGISTERED IN THE NAME OF SUCH PURCHASER TO PURCHASE
UP TO A NUMBER OF SHARES OF COMMON STOCK EQUAL TO 50% OF SUCH PURCHASER’S
SHARES, WITH AN EXERCISE PRICE EQUAL TO $0.40, SUBJECT TO ADJUSTMENT AS PROVIDED
THEREIN (SUCH WARRANT CERTIFICATE MAY BE DELIVERED WITHIN THREE TRADING DAYS OF
THE CLOSING DATE);

(IV)             THE PROSPECTUS AND PROSPECTUS SUPPLEMENT (WHICH MAY BE
DELIVERED IN ACCORDANCE WITH RULE 172 UNDER THE SECURITIES ACT); 

(V)               A CERTIFICATE SIGNED BY AN EXECUTIVE OFFICER ON BEHALF OF THE
COMPANY, DATED AS OF THE CLOSING DATE, CONFIRMING THE ACCURACY OF THE COMPANY’S
REPRESENTATIONS, WARRANTIES AND PERFORMANCE OF COVENANTS CONTAINED HEREIN AS OF
THE CLOSING DATE; AND

(VI)             A LEGAL OPINION OF COMPANY COUNSEL ADDRESSED TO EACH SUCH
PURCHASER AND THE PLACEMENT AGENT SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT A.  

 

5

--------------------------------------------------------------------------------

 
 

 

 


(B)               ON OR PRIOR TO THE CLOSING DATE, EACH PURCHASER SHALL DELIVER
OR CAUSE TO BE DELIVERED TO THE COMPANY OR THE ESCROW AGENT, AS APPLICABLE, THE
FOLLOWING:

(I)                 THIS AGREEMENT DULY EXECUTED BY SUCH PURCHASER; AND

(II)               SUCH PURCHASER’S SUBSCRIPTION AMOUNT BY WIRE TRANSFER TO THE
ACCOUNT SPECIFIED IN THE ESCROW AGREEMENT, EXCEPT AS OTHERWISE ARRANGED BETWEEN
THE COMPANY AND ANY PURCHASER AS DESCRIBED IN THE PROSPECTUS SUPPLEMENT UNDER
“PLAN OF DISTRIBUTION.” 


2.3              CLOSING CONDITIONS.


(A)        THE OBLIGATIONS OF THE COMPANY HEREUNDER IN CONNECTION WITH THE
CLOSING ARE SUBJECT TO ONLY THE FOLLOWING CONDITIONS BEING MET:

(I)                 THE ACCURACY IN ALL MATERIAL RESPECTS WHEN MADE AND ON THE
CLOSING DATE OF THE REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS CONTAINED
HEREIN (UNLESS AS OF A SPECIFIC DATE THEREIN IN WHICH CASE THEY SHALL BE
ACCURATE AS OF SUCH DATE);

(II)               ALL OBLIGATIONS, COVENANTS AND AGREEMENTS OF EACH PURCHASER
REQUIRED TO BE PERFORMED AT OR PRIOR TO THE CLOSING DATE SHALL HAVE BEEN
PERFORMED; AND

(III)             THE DELIVERY BY EACH PURCHASER OF THE ITEMS SET FORTH IN
SECTION 2.2(B) OF THIS AGREEMENT.


(B)               THE RESPECTIVE OBLIGATIONS OF EACH PURCHASER HEREUNDER IN
CONNECTION WITH THE CLOSING ARE SUBJECT TO ONLY THE FOLLOWING CONDITIONS BEING
MET:

(I)                 THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED
IN THIS AGREEMENT AND ANY CERTIFICATE DELIVERED PURSUANT HERETO SHALL BE TRUE
AND CORRECT IN ALL RESPECTS (IN THE CASE OF ANY REPRESENTATION OR WARRANTY
QUALIFIED BY MATERIALITY OR MATERIAL ADVERSE EFFECT) OR IN ALL MATERIAL RESPECTS
(IN THE CASE OF ANY REPRESENTATION OR WARRANTY NOT QUALIFIED BY MATERIALITY OR
MATERIAL ADVERSE EFFECT) ON AND AS OF THE DATE OF THIS AGREEMENT AND ON AND AS
OF THE CLOSING DATE WITH THE SAME EFFECT AS THOUGH MADE AT AND AS OF SUCH DATE
(EXCEPT THOSE REPRESENTATIONS AND WARRANTIES THAT ADDRESS MATTERS ONLY AS OF A
SPECIFIED DATE, THE ACCURACY OF WHICH SHALL BE DETERMINED AS OF THAT SPECIFIED
DATE); 

(II)               ALL OBLIGATIONS, COVENANTS AND AGREEMENTS OF THE COMPANY
REQUIRED TO BE PERFORMED AT OR PRIOR TO THE CLOSING DATE SHALL HAVE BEEN
PERFORMED;

(III)             THE DELIVERY BY THE COMPANY OF THE ITEMS SET FORTH IN SECTION
2.2(A) OF THIS AGREEMENT; AND

(IV)             THERE SHALL HAVE BEEN NO MATERIAL ADVERSE EFFECT WITH RESPECT
TO THE COMPANY SINCE THE DATE HEREOF.


 

6

--------------------------------------------------------------------------------

 
 

 


ARTICLE III.
REPRESENTATIONS AND WARRANTIES


3.1              REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  EXCEPT AS SET
FORTH IN THE DISCLOSURE SCHEDULES OR DISCLOSED IN THE SEC REPORTS (OTHER THAN
WITH RESPECT TO SECTIONS 3.1 (B), (C), (D), (E) AND (F); EXCEPTIONS TO SUCH
SECTIONS MUST BE SET FORTH IN THE DISCLOSURE SCHEDULE), BOTH OF WHICH SHALL
QUALIFY ANY REPRESENTATION MADE HEREIN TO THE EXTENT OF THE DISCLOSURE CONTAINED
IN THE CORRESPONDING SECTION OF THE DISCLOSURE SCHEDULES OR AS REASONABLY
EVIDENT IN THE SEC REPORTS (OTHER THAN WITH RESPECT TO SECTIONS 3.1 (B), (C),
(D), (E) AND (F); EXCEPTIONS TO SUCH SECTIONS MUST BE SET FORTH IN THE
DISCLOSURE SCHEDULE), THE COMPANY HEREBY MAKES THE FOLLOWING REPRESENTATIONS AND
WARRANTIES TO EACH PURCHASER AND THE PLACEMENT AGENT: 


(A)                SUBSIDIARIES.  ALL OF THE DIRECT AND INDIRECT SUBSIDIARIES OF
THE COMPANY ARE SET FORTH ON THE SEC REPORTS.  THE COMPANY OWNS, DIRECTLY OR
INDIRECTLY, ALL OF THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF EACH
SUBSIDIARY FREE AND CLEAR OF ANY LIENS, AND ALL OF THE ISSUED AND OUTSTANDING
SHARES OF CAPITAL STOCK OF EACH SUBSIDIARY ARE VALIDLY ISSUED AND ARE FULLY
PAID, NON-ASSESSABLE AND FREE OF PREEMPTIVE AND SIMILAR RIGHTS TO SUBSCRIBE FOR
OR PURCHASE SECURITIES.  THERE ARE NO OUTSTANDING PREEMPTIVE, CONVERSION OR
OTHER RIGHTS, OPTIONS, WARRANTS OR AGREEMENTS GRANTED OR ISSUED BY OR BINDING
UPON ANY SUBSIDIARY FOR THE PURCHASE OR ACQUISITION OF ANY SHARES OF CAPITAL
STOCK OF ANY SUBSIDIARY OR ANY OTHER SECURITIES CONVERTIBLE INTO, EXCHANGEABLE
FOR OR EVIDENCING THE RIGHTS TO SUBSCRIBE FOR ANY SHARES OF SUCH CAPITAL STOCK. 
IF THE COMPANY HAS NO SUBSIDIARIES, ALL OTHER REFERENCES TO THE SUBSIDIARIES OR
ANY OF THEM IN THE TRANSACTION DOCUMENTS SHALL BE DISREGARDED.     


(B)               ORGANIZATION AND QUALIFICATION.  THE COMPANY AND EACH OF THE
SUBSIDIARIES IS AN ENTITY DULY INCORPORATED OR OTHERWISE ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION, WITH THE REQUISITE CORPORATE POWER AND AUTHORITY
TO OWN AND USE ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS
CURRENTLY CONDUCTED.  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN VIOLATION NOR
DEFAULT OF ANY OF THE PROVISIONS OF ITS RESPECTIVE CERTIFICATE OR ARTICLES OF
INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS.  EACH OF THE
COMPANY AND THE SUBSIDIARIES IS DULY QUALIFIED TO CONDUCT BUSINESS AND IS IN
GOOD STANDING AS A FOREIGN CORPORATION OR OTHER ENTITY IN EACH JURISDICTION IN
WHICH THE NATURE OF THE BUSINESS CONDUCTED OR PROPERTY OWNED BY IT MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD
STANDING, AS THE CASE MAY BE, WOULD NOT HAVE OR REASONABLY BE EXPECTED TO RESULT
IN: (I) A MATERIAL ADVERSE EFFECT ON THE LEGALITY, VALIDITY OR ENFORCEABILITY OF
ANY TRANSACTION DOCUMENT, (II) A MATERIAL ADVERSE EFFECT ON THE RESULTS OF
OPERATIONS, ASSETS, BUSINESS OR CONDITION (FINANCIAL OR OTHERWISE) OF THE
COMPANY AND THE SUBSIDIARIES (WHETHER OR NOT “SIGNIFICANT”), TAKEN AS A WHOLE,
OR (III) A MATERIAL ADVERSE EFFECT ON THE COMPANY’S ABILITY TO PERFORM IN ANY
MATERIAL RESPECT ON A TIMELY BASIS ITS OBLIGATIONS UNDER ANY TRANSACTION
DOCUMENT (ANY OF (I), (II) OR (III), A “MATERIAL ADVERSE EFFECT”) AND NO
PROCEEDING HAS BEEN INSTITUTED IN ANY SUCH JURISDICTION REVOKING, LIMITING OR
CURTAILING OR SEEKING TO REVOKE, LIMIT OR CURTAIL SUCH POWER AND AUTHORITY OR
QUALIFICATION.


 

7

--------------------------------------------------------------------------------

 
 

 


(C)                AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS THE REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND EACH OF THE OTHER TRANSACTION DOCUMENTS AND
OTHERWISE TO CARRY OUT ITS OBLIGATIONS HEREUNDER AND THEREUNDER.  THE EXECUTION
AND DELIVERY OF THIS AGREEMENT AND EACH OF THE OTHER TRANSACTION DOCUMENTS BY
THE COMPANY AND THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF THE
COMPANY AND NO FURTHER ACTION IS REQUIRED BY THE COMPANY, THE BOARD OF DIRECTORS
OR THE COMPANY’S STOCKHOLDERS IN CONNECTION HEREWITH OR THEREWITH OTHER THAN IN
CONNECTION WITH THE REQUIRED APPROVALS.  THIS AGREEMENT AND EACH OTHER
TRANSACTION DOCUMENT TO WHICH IT IS A PARTY HAS BEEN (OR UPON DELIVERY WILL HAVE
BEEN) DULY EXECUTED BY THE COMPANY AND, WHEN DELIVERED IN ACCORDANCE WITH THE
TERMS HEREOF AND THEREOF, WILL CONSTITUTE THE VALID AND BINDING OBLIGATION OF
THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT
(I) AS LIMITED BY GENERAL EQUITABLE PRINCIPLES AND APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL APPLICATION
AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, (II) AS LIMITED BY LAWS
RELATING TO THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER
EQUITABLE REMEDIES AND (III) INSOFAR AS INDEMNIFICATION AND CONTRIBUTION
PROVISIONS MAY BE LIMITED BY APPLICABLE LAW.


(D)               NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
COMPANY OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IS A
PARTY, THE ISSUANCE AND SALE OF THE SECURITIES AND THE CONSUMMATION BY IT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY DO NOT AND WILL NOT (I) CONFLICT
WITH OR VIOLATE ANY PROVISION OF THE COMPANY’S OR ANY SUBSIDIARY’S CERTIFICATE
OR ARTICLES OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER
DOCUMENTS, OR (II) SUBJECT TO OBTAINING THE REQUIRED APPROVALS, CONFLICT WITH,
OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF TIME OR BOTH
WOULD BECOME A DEFAULT) UNDER, RESULT IN THE CREATION OF ANY LIEN UPON ANY OF
THE PROPERTIES OR ASSETS OF THE COMPANY OR ANY SUBSIDIARY, OR GIVE TO OTHERS ANY
RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION (WITH OR WITHOUT
NOTICE, LAPSE OF TIME OR BOTH) OF, ANY AGREEMENT, CREDIT FACILITY, DEBT OR OTHER
INSTRUMENT (EVIDENCING A COMPANY OR SUBSIDIARY DEBT OR OTHERWISE) OR OTHER
UNDERSTANDING TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY OR BY WHICH ANY
PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY IS BOUND OR AFFECTED, OR
(III) SUBJECT TO THE REQUIRED APPROVALS, CONFLICT WITH OR RESULT IN A VIOLATION
OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT, INJUNCTION, DECREE OR OTHER
RESTRICTION OF ANY COURT OR GOVERNMENTAL AUTHORITY TO WHICH THE COMPANY OR A
SUBSIDIARY IS SUBJECT (INCLUDING FEDERAL AND STATE SECURITIES LAWS AND
REGULATIONS), OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR A SUBSIDIARY
IS BOUND OR AFFECTED; EXCEPT IN THE CASE OF EACH OF CLAUSES (II) AND (III), SUCH
AS WOULD NOT HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


(E)                FILINGS, CONSENTS AND APPROVALS.  THE COMPANY IS NOT REQUIRED
TO OBTAIN ANY CONSENT, WAIVER, AUTHORIZATION OR ORDER OF, GIVE ANY NOTICE TO, OR
MAKE ANY FILING OR REGISTRATION WITH, ANY COURT OR OTHER FEDERAL, STATE, LOCAL
OR OTHER GOVERNMENTAL AUTHORITY OR OTHER PERSON IN CONNECTION WITH THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THE TRANSACTION DOCUMENTS,
OTHER THAN: (I) THE FILINGS REQUIRED PURSUANT TO SECTION 4.4 OF THIS AGREEMENT,
(II) THE FILING WITH THE COMMISSION OF THE PROSPECTUS SUPPLEMENT, (III)
APPLICATION(S) TO EACH APPLICABLE TRADING MARKET FOR THE LISTING OF THE SHARES
AND WARRANT SHARES FOR TRADING THEREON IN THE TIME AND MANNER REQUIRED THEREBY,
(IV) SUCH FILINGS AS ARE REQUIRED TO BE MADE UNDER APPLICABLE STATE SECURITIES
LAWS AND (V) IN ALL OTHER CASES, WHERE FAILURE TO OBTAIN SUCH CONSENT, WAIVER,
AUTHORIZATION OR ORDER, OR TO GIVE SUCH NOTICE OR MAKE SUCH FILING OR
REGISTRATION WOULD NOT HAVE A MATERIAL ADVERSE EFFECT (COLLECTIVELY, THE
“REQUIRED APPROVALS”).

 

8

--------------------------------------------------------------------------------

 
 

 


 


(F)                ISSUANCE OF THE SECURITIES; REGISTRATION.  THE SECURITIES ARE
DULY AUTHORIZED AND, WHEN ISSUED AND PAID FOR IN ACCORDANCE WITH THE APPLICABLE
TRANSACTION DOCUMENTS, WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE, FREE AND CLEAR OF ALL LIENS IMPOSED BY THE COMPANY.  THE WARRANT
SHARES, WHEN ISSUED IN ACCORDANCE WITH THE TERMS OF THE WARRANTS, WILL BE
VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, FREE AND CLEAR OF ALL LIENS
IMPOSED BY THE COMPANY.  THE COMPANY HAS RESERVED FROM ITS DULY AUTHORIZED
CAPITAL STOCK THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK ISSUABLE PURSUANT TO
THIS AGREEMENT AND THE WARRANTS. THE COMPANY HAS PREPARED AND FILED THE
REGISTRATION STATEMENT IN CONFORMITY WITH THE REQUIREMENTS OF THE SECURITIES
ACT, WHICH BECAME EFFECTIVE ON APRIL 25, 2014 (THE “EFFECTIVE DATE”), INCLUDING
THE PROSPECTUS, AND SUCH AMENDMENTS AND SUPPLEMENTS THERETO AS MAY HAVE BEEN
REQUIRED TO THE DATE OF THIS AGREEMENT.  THE REGISTRATION STATEMENT IS EFFECTIVE
UNDER THE SECURITIES ACT AND NO STOP ORDER PREVENTING OR SUSPENDING THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT OR SUSPENDING OR PREVENTING THE USE
OF THE PROSPECTUS HAS BEEN ISSUED BY THE COMMISSION AND NO PROCEEDINGS FOR THAT
PURPOSE HAVE BEEN INSTITUTED OR, TO THE KNOWLEDGE OF THE COMPANY, ARE THREATENED
BY THE COMMISSION.  THE COMPANY, IF REQUIRED BY THE RULES AND REGULATIONS OF THE
COMMISSION, PROPOSES TO FILE THE PROSPECTUS, WITH THE COMMISSION PURSUANT TO
RULE 424(B).  AT THE TIME THE REGISTRATION STATEMENT AND ANY AMENDMENTS THERETO
BECAME EFFECTIVE, AT THE DATE OF THIS AGREEMENT AND AT THE CLOSING DATE, THE
REGISTRATION STATEMENT AND ANY AMENDMENTS THERETO CONFORMED AND WILL CONFORM IN
ALL MATERIAL RESPECTS TO THE REQUIREMENTS OF THE SECURITIES ACT AND DID NOT AND
WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING; AND THE PROSPECTUS AND ANY AMENDMENTS OR SUPPLEMENTS
THERETO, AT TIME THE PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO WAS
ISSUED AND AT THE CLOSING DATE, CONFORMED AND WILL CONFORM IN ALL MATERIAL
RESPECTS TO THE REQUIREMENTS OF THE SECURITIES ACT AND DID NOT AND WILL NOT
CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING.


(G)               CAPITALIZATION.  THE CAPITALIZATION OF THE COMPANY IS AS SET
FORTH IN THE PROSPECTUS SUPPLEMENT.  THE COMPANY HAS NOT ISSUED ANY CAPITAL
STOCK SINCE ITS MOST RECENTLY FILED PERIODIC OR CURRENT REPORT UNDER THE
EXCHANGE ACT, OTHER THAN PURSUANT TO THE EXERCISE OF EMPLOYEE STOCK OPTIONS
UNDER THE COMPANY’S STOCK OPTION PLANS, THE ISSUANCE OF SHARES OF COMMON STOCK
TO EMPLOYEES PURSUANT TO THE COMPANY’S EMPLOYEE STOCK PURCHASE PLANS AND
PURSUANT TO THE CONVERSION AND/OR EXERCISE OF COMMON STOCK EQUIVALENTS
OUTSTANDING AS OF THE DATE OF THE MOST RECENTLY FILED PERIODIC REPORT UNDER THE
EXCHANGE ACT.  NO PERSON HAS ANY COMPANY-GRANTED RIGHT OF FIRST REFUSAL,
PREEMPTIVE RIGHT, RIGHT OF PARTICIPATION, OR ANY SIMILAR RIGHT TO PARTICIPATE IN
THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  EXCEPT AS A RESULT
OF THE PURCHASE AND SALE OF THE SECURITIES OR AS SET FORTH IN THE PROSPECTUS
SUPPLEMENT, THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIP RIGHTS TO
SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR
SECURITIES, RIGHTS OR OBLIGATIONS CONVERTIBLE INTO OR EXERCISABLE OR
EXCHANGEABLE FOR, OR GIVING ANY PERSON ANY RIGHT TO SUBSCRIBE FOR OR ACQUIRE,
ANY SHARES OF COMMON STOCK, OR CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR
ARRANGEMENTS BY WHICH THE COMPANY OR ANY SUBSIDIARY IS OR MAY BECOME BOUND TO
ISSUE ADDITIONAL SHARES OF COMMON STOCK OR COMMON STOCK EQUIVALENTS.  THE
ISSUANCE AND SALE OF THE SECURITIES WILL NOT OBLIGATE THE COMPANY TO ISSUE
SHARES OF COMMON STOCK OR OTHER SECURITIES TO ANY PERSON (OTHER THAN THE
PURCHASERS) AND WILL NOT RESULT IN A RIGHT OF ANY HOLDER OF COMPANY SECURITIES
TO ADJUST THE EXERCISE, CONVERSION, EXCHANGE OR RESET PRICE UNDER ANY OF SUCH
SECURITIES. ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF THE COMPANY ARE
DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, HAVE BEEN ISSUED
IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL FEDERAL AND STATE SECURITIES
LAWS, AND NONE OF SUCH OUTSTANDING SHARES WAS ISSUED IN VIOLATION OF ANY
PREEMPTIVE RIGHTS OR SIMILAR RIGHTS TO SUBSCRIBE FOR OR PURCHASE SECURITIES
GRANTED BY THE COMPANY.  NO FURTHER APPROVAL OR AUTHORIZATION OF ANY
STOCKHOLDER, THE BOARD OF DIRECTORS OR OTHERS IS REQUIRED FOR THE ISSUANCE AND
SALE OF THE SECURITIES.  THERE ARE NO STOCKHOLDERS AGREEMENTS, VOTING AGREEMENTS
OR OTHER SIMILAR AGREEMENTS WITH RESPECT TO THE COMPANY’S CAPITAL STOCK TO WHICH
THE COMPANY IS A PARTY OR, TO THE KNOWLEDGE OF THE COMPANY, BETWEEN OR AMONG ANY
OF THE COMPANY’S STOCKHOLDERS.

 

9

--------------------------------------------------------------------------------

 
 


 


(H)               SEC REPORTS; FINANCIAL STATEMENTS.  THE COMPANY HAS FILED ALL
REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE FILED
BY THE COMPANY UNDER THE SECURITIES ACT AND THE EXCHANGE ACT, INCLUDING PURSUANT
TO SECTION 13(A) OR 15(D) THEREOF, SINCE JANUARY 1, 2013 (OR SUCH SHORTER PERIOD
AS THE COMPANY WAS REQUIRED BY LAW OR REGULATION TO FILE SUCH MATERIAL) (THE
FOREGOING MATERIALS, INCLUDING THE EXHIBITS THERETO AND DOCUMENTS INCORPORATED
BY REFERENCE THEREIN, TOGETHER WITH THE PROSPECTUS AND THE PROSPECTUS
SUPPLEMENT, BEING COLLECTIVELY REFERRED TO HEREIN AS THE “SEC REPORTS”) ON A
TIMELY BASIS OR HAS RECEIVED A VALID EXTENSION OF SUCH TIME OF FILING AND HAS
FILED ANY SUCH SEC REPORTS PRIOR TO THE EXPIRATION OF ANY SUCH EXTENSION.  AS OF
THEIR RESPECTIVE DATES, THE SEC REPORTS COMPLIED IN ALL MATERIAL RESPECTS WITH
THE REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE ACT, AS APPLICABLE, AND
NONE OF THE SEC REPORTS, WHEN FILED, CONTAINED ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING. THE COMPANY HAS NEVER
BEEN AN ISSUER SUBJECT TO RULE 144(I) UNDER THE SECURITIES ACT. THE FINANCIAL
STATEMENTS OF THE COMPANY INCLUDED IN THE SEC REPORTS COMPLY IN ALL MATERIAL
RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE RULES AND REGULATIONS
OF THE COMMISSION WITH RESPECT THERETO AS IN EFFECT AT THE TIME OF FILING.  SUCH
FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH UNITED STATES
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS DURING
THE PERIODS INVOLVED (“GAAP”), EXCEPT AS MAY BE OTHERWISE SPECIFIED IN SUCH
FINANCIAL STATEMENTS OR THE NOTES THERETO AND EXCEPT THAT UNAUDITED FINANCIAL
STATEMENTS MAY NOT CONTAIN ALL FOOTNOTES REQUIRED BY GAAP, AND FAIRLY PRESENT IN
ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES AS OF AND FOR THE DATES THEREOF AND THE RESULTS OF OPERATIONS AND
CASH FLOWS FOR THE PERIODS THEN ENDED, SUBJECT, IN THE CASE OF UNAUDITED
STATEMENTS, TO NORMAL, IMMATERIAL, YEAR-END AUDIT ADJUSTMENTS.

(i)                 Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the date of the latest audited financial statements
included within the SEC Reports, except as disclosed in a subsequent SEC Report
filed prior to the date hereof, (i) there has been no event, occurrence or
development that has had or that would reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not altered its method of
accounting except as required by GAAP, (iii) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock and (iv) the Company has not issued any equity securities
to any officer, director or Affiliate, except pursuant to existing Company stock
option plans.  The Company does not have pending before the Commission any
request for confidential treatment of information. 


 

10

--------------------------------------------------------------------------------

 
 


 


(J)                 LITIGATION.  THERE IS NO ACTION, SUIT, INQUIRY, NOTICE OF
VIOLATION, PROCEEDING OR INVESTIGATION PENDING OR, TO THE KNOWLEDGE OF THE
COMPANY, THREATENED AGAINST OR AFFECTING THE COMPANY, ANY SUBSIDIARY OR ANY OF
THEIR RESPECTIVE PROPERTIES BEFORE OR BY ANY COURT, ARBITRATOR, GOVERNMENTAL OR
ADMINISTRATIVE AGENCY OR REGULATORY AUTHORITY (FEDERAL, STATE, COUNTY, LOCAL OR
FOREIGN) (COLLECTIVELY, AN “ACTION”) WHICH (I) ADVERSELY AFFECTS OR CHALLENGES
THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY OF THE TRANSACTION DOCUMENTS OR
THE SECURITIES OR (II) IS REQUIRED TO BE DISCLOSED AND IS NOT DISCLOSED IN THE
SEC REPORTS.  NEITHER THE COMPANY NOR ANY SUBSIDIARY, NOR, THE COMPANY’S
KNOWLEDGE ANY DIRECTOR OR OFFICER THEREOF, IS OR HAS BEEN WITHIN THE PAST THREE
(3) YEARS THE SUBJECT OF ANY ACTION INVOLVING A CLAIM OF VIOLATION OF OR
LIABILITY UNDER FEDERAL OR STATE SECURITIES LAWS OR A CLAIM OF BREACH OF
FIDUCIARY DUTY.  TO THE KNOWLEDGE OF THE COMPANY, THERE HAS NOT BEEN AND THERE
IS NOT PENDING OR CONTEMPLATED, ANY INVESTIGATION BY THE COMMISSION INVOLVING
THE COMPANY OR ANY CURRENT OR FORMER DIRECTOR OR OFFICER OF THE COMPANY.  THE
COMMISSION HAS NOT ISSUED ANY STOP ORDER OR OTHER ORDER SUSPENDING THE
EFFECTIVENESS OF ANY REGISTRATION STATEMENT FILED BY THE COMPANY OR ANY
SUBSIDIARY UNDER THE EXCHANGE ACT OR THE SECURITIES ACT.  THE COMPANY IS NOT
DISQUALIFIED FROM USING REGULATION D UNDER THE SECURITIES ACT AS A RESULT OF THE
“BAD ACTOR” DISQUALIFICATION UNDER RULE 506(D) THEREUNDER.


(K)               LABOR RELATIONS.  NO LABOR DISPUTE EXISTS OR, TO THE KNOWLEDGE
OF THE COMPANY, IS IMMINENT WITH RESPECT TO ANY OF THE EMPLOYEES OF THE COMPANY,
WHICH WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NONE
OF THE COMPANY’S OR ITS SUBSIDIARIES’ EMPLOYEES IS A MEMBER OF A UNION THAT
RELATES TO SUCH EMPLOYEE’S RELATIONSHIP WITH THE COMPANY OR SUCH SUBSIDIARY, AND
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO A COLLECTIVE
BARGAINING AGREEMENT, AND THE COMPANY AND ITS SUBSIDIARIES BELIEVE THAT THEIR
RELATIONSHIPS WITH THEIR EMPLOYEES ARE GOOD.  TO THE KNOWLEDGE OF THE COMPANY,
NO EXECUTIVE OFFICER OF THE COMPANY OR ANY SUBSIDIARY, IS, OR IS NOW EXPECTED TO
BE, IN VIOLATION OF ANY MATERIAL TERM OF ANY EMPLOYMENT CONTRACT,
CONFIDENTIALITY, DISCLOSURE OR PROPRIETARY INFORMATION AGREEMENT OR
NON-COMPETITION AGREEMENT, OR ANY OTHER CONTRACT OR AGREEMENT OR ANY RESTRICTIVE
COVENANT IN FAVOR OF ANY THIRD PARTY, AND THE CONTINUED EMPLOYMENT OF EACH SUCH
EXECUTIVE OFFICER DOES NOT SUBJECT THE COMPANY OR ANY OF ITS SUBSIDIARIES TO ANY
LIABILITY WITH RESPECT TO ANY OF THE FOREGOING MATTERS THAT WOULD HAVE A
MATERIAL ADVERSE EFFECT. TO THE KNOWLEDGE OF THE COMPANY, THE COMPANY AND ITS
SUBSIDIARIES ARE IN COMPLIANCE WITH ALL U.S. FEDERAL, STATE, LOCAL AND FOREIGN
LAWS AND REGULATIONS RELATING TO EMPLOYMENT AND EMPLOYMENT PRACTICES, TERMS AND
CONDITIONS OF EMPLOYMENT AND WAGES AND HOURS, EXCEPT WHERE THE FAILURE TO BE IN
COMPLIANCE WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.

 

11

--------------------------------------------------------------------------------

 
 

 


 


(L)                 COMPLIANCE.  NEITHER THE COMPANY NOR ANY SUBSIDIARY: (I) IS
IN DEFAULT UNDER OR IN VIOLATION OF (AND NO EVENT HAS OCCURRED THAT HAS NOT BEEN
WAIVED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD RESULT IN A DEFAULT BY
THE COMPANY OR ANY SUBSIDIARY UNDER), NOR HAS THE COMPANY OR ANY SUBSIDIARY
RECEIVED NOTICE OF A CLAIM THAT IT IS IN DEFAULT UNDER OR THAT IT IS IN
VIOLATION OF, ANY INDENTURE, LOAN OR CREDIT AGREEMENT OR ANY OTHER AGREEMENT OR
INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES IS
BOUND (WHETHER OR NOT SUCH DEFAULT OR VIOLATION HAS BEEN WAIVED), (II) IS IN
VIOLATION OF ANY JUDGMENT, DECREE OR ORDER OF ANY COURT, ARBITRATOR OR OTHER
GOVERNMENTAL AUTHORITY OR (III) TO THE KNOWLEDGE OF THE COMPANY IS OR HAS BEEN
IN VIOLATION OF ANY STATUTE, RULE, ORDINANCE OR REGULATION OF ANY GOVERNMENTAL
AUTHORITY, INCLUDING WITHOUT LIMITATION ALL FOREIGN, FEDERAL, STATE AND LOCAL
LAWS RELATING TO TAXES, ENVIRONMENTAL PROTECTION, OCCUPATIONAL HEALTH AND
SAFETY, PRODUCT QUALITY AND SAFETY AND EMPLOYMENT AND LABOR MATTERS, EXCEPT IN
EACH CASE AS WOULD NOT HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


(M)             REGULATORY PERMITS.  TO THE KNOWLEDGE OF THE COMPANY, THE
COMPANY AND THE SUBSIDIARIES POSSESS ALL CERTIFICATES, AUTHORIZATIONS AND
PERMITS ISSUED BY THE APPROPRIATE FEDERAL, STATE, LOCAL OR FOREIGN REGULATORY
AUTHORITIES NECESSARY TO CONDUCT THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN THE
SEC REPORTS, EXCEPT WHERE THE FAILURE TO POSSESS SUCH PERMITS WOULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT (“MATERIAL
PERMITS”), AND NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED ANY NOTICE OF
PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY MATERIAL PERMIT.


(N)               TITLE TO ASSETS.  THE COMPANY AND THE SUBSIDIARIES HAVE GOOD
AND MARKETABLE TITLE IN FEE SIMPLE TO ALL REAL PROPERTY OWNED BY THEM AND GOOD
AND MARKETABLE TITLE IN ALL TANGIBLE PERSONAL PROPERTY OWNED BY THEM THAT IS
MATERIAL TO THE BUSINESS OF THE COMPANY AND THE SUBSIDIARIES, IN EACH CASE FREE
AND CLEAR OF ALL LIENS, EXCEPT FOR (I) LIENS AS DO NOT MATERIALLY AFFECT THE
VALUE OF SUCH PROPERTY AND DO NOT MATERIALLY INTERFERE WITH THE USE MADE AND
PROPOSED TO BE MADE OF SUCH PROPERTY BY THE COMPANY AND THE SUBSIDIARIES, (II)
LIENS FOR THE PAYMENT OF FEDERAL, STATE OR OTHER TAXES, FOR WHICH APPROPRIATE
RESERVES HAVE BEEN MADE THEREFOR IN ACCORDANCE WITH GAAP AND, THE PAYMENT OF
WHICH IS NEITHER DELINQUENT NOR SUBJECT TO PENALTIES, AND (III) EXCEPT AS WOULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  ANY REAL
PROPERTY AND FACILITIES HELD UNDER LEASE BY THE COMPANY AND THE SUBSIDIARIES ARE
HELD BY THEM UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES WITH WHICH THE
COMPANY AND THE SUBSIDIARIES ARE IN COMPLIANCE EXCEPT AS WOULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 

12

--------------------------------------------------------------------------------

 
 


 


(O)               INTELLECTUAL PROPERTY.  OTHER THAN AS DISCLOSED IN THE SEC
REPORTS, THE COMPANY AND THE SUBSIDIARIES HAVE, OR HAVE RIGHTS TO USE, ALL
PATENTS, PATENT APPLICATIONS, TRADEMARKS, TRADEMARK APPLICATIONS, SERVICE MARKS,
TRADE NAMES, TRADE SECRETS, INVENTIONS, COPYRIGHTS, LICENSES AND OTHER
INTELLECTUAL PROPERTY RIGHTS AND SIMILAR RIGHTS NECESSARY OR REQUIRED FOR USE IN
CONNECTION WITH THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS AND
WHICH THE FAILURE TO SO HAVE WOULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT (COLLECTIVELY, THE “INTELLECTUAL PROPERTY RIGHTS”). 
NONE OF, AND NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED A NOTICE
(WRITTEN OR OTHERWISE) THAT ANY OF, THE MATERIAL INTELLECTUAL PROPERTY RIGHTS
HAS EXPIRED, TERMINATED OR BEEN ABANDONED, OR IS EXPECTED TO EXPIRE OR TERMINATE
OR BE ABANDONED, WITHIN TWO (2) YEARS FROM THE DATE OF THIS AGREEMENT THAT WOULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NEITHER THE
COMPANY NOR ANY SUBSIDIARY HAS RECEIVED, SINCE THE DATE OF THE LATEST AUDITED
FINANCIAL STATEMENTS INCLUDED WITHIN THE SEC REPORTS, A WRITTEN NOTICE OF A
CLAIM OR OTHERWISE HAS ANY KNOWLEDGE THAT THE INTELLECTUAL PROPERTY RIGHTS
VIOLATE OR INFRINGE UPON THE RIGHTS OF ANY PERSON, EXCEPT AS WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  TO THE KNOWLEDGE OF
THE COMPANY, ALL SUCH INTELLECTUAL PROPERTY RIGHTS ARE ENFORCEABLE.  THE COMPANY
AND ITS SUBSIDIARIES HAVE TAKEN REASONABLE SECURITY MEASURES TO PROTECT THE
SECRECY, CONFIDENTIALITY AND VALUE OF ALL OF THEIR INTELLECTUAL PROPERTIES,
EXCEPT WHERE FAILURE TO DO SO WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(P)               INSURANCE.  THE COMPANY AND THE SUBSIDIARIES ARE INSURED BY
INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS AS ARE PRUDENT AND CUSTOMARY IN THE BUSINESSES IN WHICH THE
COMPANY AND THE SUBSIDIARIES ARE ENGAGED.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY HAS ANY REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS
EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN
SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS
BUSINESS WITHOUT A SIGNIFICANT INCREASE IN COST.


(Q)               TRANSACTIONS WITH AFFILIATES AND EMPLOYEES. EXCEPT AS SET
FORTH IN THE SEC REPORTS, THERE ARE NO TRANSACTIONS THAT ARE REQUIRED BY ITEM
404 TO BE SET FORTH IN THE SEC REPORTS THAT ARE NOT SET FORTH IN SUCH REPORTS.


(R)                 SARBANES-OXLEY; INTERNAL ACCOUNTING CONTROLS.  THE COMPANY
AND THE SUBSIDIARIES ARE IN MATERIAL COMPLIANCE WITH ANY AND ALL APPLICABLE
REQUIREMENTS OF THE SARBANES-OXLEY ACT OF 2002 THAT ARE EFFECTIVE AS OF THE DATE
HEREOF, AND ANY AND ALL RULES AND REGULATIONS APPLICABLE TO SMALLER REPORTING
COMPANIES PROMULGATED BY THE COMMISSION THEREUNDER THAT ARE EFFECTIVE AS OF THE
DATE HEREOF AND AS OF THE CLOSING DATE. 


(S)                CERTAIN FEES.  EXCEPT AS SET FORTH IN THE PROSPECTUS
SUPPLEMENT, NO BROKERAGE OR FINDER’S FEES OR COMMISSIONS ARE OR WILL BE PAYABLE
BY THE COMPANY OR ANY SUBSIDIARY TO ANY BROKER, FINANCIAL ADVISOR OR CONSULTANT,
FINDER, PLACEMENT AGENT, INVESTMENT BANKER, BANK OR OTHER PERSON WITH RESPECT TO
THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS. TO THE COMPANY’S
KNOWLEDGE, THE PURCHASERS SHALL HAVE NO OBLIGATION WITH RESPECT TO ANY FEES OR
WITH RESPECT TO ANY CLAIMS MADE BY OR ON BEHALF OF OTHER PERSONS FOR FEES OF A
TYPE CONTEMPLATED IN THIS SECTION THAT MAY BE DUE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.


 

13

--------------------------------------------------------------------------------

 
 

 


(T)                 INVESTMENT COMPANY. THE COMPANY IS NOT, AND IS NOT AN
AFFILIATE OF, AND IMMEDIATELY AFTER RECEIPT OF PAYMENT FOR THE SECURITIES, WILL
NOT BE OR BE AN AFFILIATE OF, AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


(U)               LISTING AND MAINTENANCE REQUIREMENTS.  THE COMMON STOCK IS
REGISTERED PURSUANT TO SECTION 12(B) OR 12(G) OF THE EXCHANGE ACT, AND THE
COMPANY HAS TAKEN NO ACTION DESIGNED TO, OR WHICH TO ITS KNOWLEDGE IS LIKELY TO
HAVE THE EFFECT OF, TERMINATING THE REGISTRATION OF THE COMMON STOCK UNDER THE
EXCHANGE ACT NOR HAS THE COMPANY RECEIVED ANY NOTIFICATION THAT THE COMMISSION
IS CONTEMPLATING TERMINATING SUCH REGISTRATION.  THE COMPANY HAS NOT, IN THE 12
MONTHS PRECEDING THE DATE HEREOF, RECEIVED NOTICE FROM ANY TRADING MARKET ON
WHICH THE COMMON STOCK IS OR HAS BEEN LISTED OR QUOTED TO THE EFFECT THAT THE
COMPANY IS NOT IN COMPLIANCE WITH THE LISTING OR MAINTENANCE REQUIREMENTS OF
SUCH TRADING MARKET, EXCEPT SUCH AS HAS BEEN CURED. THE COMPANY IS, AND HAS NO
REASON TO BELIEVE THAT IT WILL NOT IN THE FORESEEABLE FUTURE CONTINUE TO BE, IN
COMPLIANCE WITH ALL SUCH LISTING AND MAINTENANCE REQUIREMENTS.


(V)               ANTI-TAKEOVER MATTERS.  THE COMPANY HAS NOT ADOPTED ANY
SHAREHOLDER RIGHTS AGREEMENT, RIGHTS PLAN, “POISON PILL” OR OTHER SIMILAR
AGREEMENT OR PLAN.


(W)             DISCLOSURE.  EXCEPT WITH RESPECT TO THE MATERIAL TERMS AND
CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS, THE
COMPANY CONFIRMS THAT NEITHER IT NOR ANY OTHER PERSON ACTING ON ITS BEHALF HAS
PROVIDED ANY OF THE PURCHASERS OR THEIR AGENTS OR COUNSEL WITH ANY INFORMATION
THAT IT BELIEVES CONSTITUTES OR MIGHT REASONABLY CONSTITUTE MATERIAL, NON-PUBLIC
INFORMATION WHICH IS NOT OTHERWISE DISCLOSED IN THE PROSPECTUS SUPPLEMENT.  THE
COMPANY UNDERSTANDS AND CONFIRMS THAT THE PURCHASERS WILL RELY ON THE FOREGOING
REPRESENTATION IN EFFECTING TRANSACTIONS IN SECURITIES OF THE COMPANY.  NONE OF
THE REPRESENTATIONS MADE BY THE COMPANY IN THIS AGREEMENT, AS MODIFIED BY THE
DISCLOSURE SCHEDULE AND THE SEC REPORTS, TAKEN AS A WHOLE, CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING.  THE COMPANY ACKNOWLEDGES AND AGREES THAT
NO PURCHASER MAKES OR HAS MADE ANY REPRESENTATIONS OR WARRANTIES WITH RESPECT TO
THE TRANSACTIONS CONTEMPLATED HEREBY OTHER THAN THOSE SPECIFICALLY SET FORTH IN
SECTION 3.2 HEREOF.


(X)               NO INTEGRATED OFFERING. ASSUMING THE ACCURACY OF THE
PURCHASERS’ REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2, NEITHER THE
COMPANY, NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF
HAS, DIRECTLY OR INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY SECURITY OR
SOLICITED ANY OFFERS TO BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD CAUSE
THIS OFFERING OF THE SECURITIES TO BE INTEGRATED WITH PRIOR OFFERINGS BY THE
COMPANY FOR PURPOSES OF ANY APPLICABLE SHAREHOLDER APPROVAL PROVISIONS OF ANY
TRADING MARKET ON WHICH ANY OF THE SECURITIES OF THE COMPANY ARE LISTED OR
DESIGNATED.


(Y)               TAX STATUS.  EXCEPT FOR MATTERS THAT WOULD NOT, INDIVIDUALLY
OR IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT, THE COMPANY AND ITS SUBSIDIARIES EACH (I) HAS MADE OR FILED ALL
UNITED STATES FEDERAL, STATE AND LOCAL INCOME AND ALL FOREIGN INCOME AND
FRANCHISE TAX RETURNS, REPORTS AND DECLARATIONS REQUIRED BY ANY JURISDICTION TO
WHICH IT IS SUBJECT, (II) HAS PAID ALL TAXES AND OTHER GOVERNMENTAL ASSESSMENTS
AND CHARGES THAT ARE MATERIAL IN AMOUNT, SHOWN OR DETERMINED TO BE DUE ON SUCH
RETURNS, REPORTS AND DECLARATIONS AND (III) HAS SET ASIDE ON ITS BOOKS PROVISION
REASONABLY ADEQUATE FOR THE PAYMENT OF ALL MATERIAL TAXES FOR PERIODS SUBSEQUENT
TO THE PERIODS TO WHICH SUCH RETURNS, REPORTS OR DECLARATIONS APPLY.  THERE ARE
NO UNPAID TAXES IN ANY MATERIAL AMOUNT CLAIMED TO BE DUE BY THE TAXING AUTHORITY
OF ANY JURISDICTION, AND THE OFFICERS OF THE COMPANY OR OF ANY SUBSIDIARY KNOW
OF NO BASIS FOR ANY SUCH CLAIM.

 

14

--------------------------------------------------------------------------------

 
 


 


(Z)                FOREIGN CORRUPT PRACTICES.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY, NOR TO THE KNOWLEDGE OF THE COMPANY OR ANY SUBSIDIARY, ANY AGENT OR
OTHER PERSON ACTING ON BEHALF OF THE COMPANY OR ANY SUBSIDIARY, HAS (I) DIRECTLY
OR INDIRECTLY, USED ANY FUNDS FOR UNLAWFUL CONTRIBUTIONS, GIFTS, ENTERTAINMENT
OR OTHER UNLAWFUL EXPENSES RELATED TO FOREIGN OR DOMESTIC POLITICAL ACTIVITY,
(II) MADE ANY UNLAWFUL PAYMENT TO FOREIGN OR DOMESTIC GOVERNMENT OFFICIALS OR
EMPLOYEES OR TO ANY FOREIGN OR DOMESTIC POLITICAL PARTIES OR CAMPAIGNS FROM
CORPORATE FUNDS, (III) FAILED TO DISCLOSE FULLY ANY CONTRIBUTION MADE BY THE
COMPANY OR ANY SUBSIDIARY (OR MADE BY ANY PERSON ACTING ON ITS BEHALF OF WHICH
THE COMPANY IS AWARE) WHICH IS IN VIOLATION OF LAW, OR (IV) VIOLATED IN ANY
MATERIAL RESPECT ANY PROVISION OF FCPA.


(AA)            ACCOUNTANTS.  THE COMPANY’S ACCOUNTING FIRM IS SET FORTH ON
SCHEDULE 3.1(CC) OF THE DISCLOSURE SCHEDULES.  TO THE KNOWLEDGE AND BELIEF OF
THE COMPANY, SUCH ACCOUNTING FIRM IS A REGISTERED PUBLIC ACCOUNTING FIRM AS
REQUIRED BY THE EXCHANGE ACT.     


(BB)           REGULATION M COMPLIANCE.  WITHIN THE PAST 30 DAYS, THE COMPANY
HAS NOT, AND TO ITS KNOWLEDGE NO ONE ACTING ON ITS BEHALF HAS, (I) TAKEN,
DIRECTLY OR INDIRECTLY, ANY ACTION DESIGNED TO CAUSE OR TO RESULT IN THE
STABILIZATION OR MANIPULATION OF THE PRICE OF ANY SECURITY OF THE COMPANY TO
FACILITATE THE SALE OR RESALE OF ANY OF THE SECURITIES, (II) SOLD, BID FOR,
PURCHASED, OR, PAID ANY COMPENSATION FOR SOLICITING PURCHASES OF, ANY OF THE
SECURITIES, OR (III) PAID OR AGREED TO PAY TO ANY PERSON ANY COMPENSATION FOR
SOLICITING ANOTHER TO PURCHASE ANY OTHER SECURITIES OF THE COMPANY, OTHER THAN,
IN THE CASE OF CLAUSE (III), AN AGREEMENT WITH A PLACEMENT AGENT IN CONNECTION
WITH THE PLACEMENT OF THE SECURITIES WHICH IS NOW TERMINATED.


(CC)            OFFICE OF FOREIGN ASSETS CONTROL.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY NOR, TO THE COMPANY'S KNOWLEDGE, ANY DIRECTOR, OFFICER, AGENT,
EMPLOYEE OR AFFILIATE OF THE COMPANY OR ANY SUBSIDIARY IS CURRENTLY SUBJECT TO
ANY U.S. SANCTIONS ADMINISTERED BY THE OFFICE OF FOREIGN ASSETS CONTROL OF THE
U.S. TREASURY DEPARTMENT (“OFAC”). 


3.2              REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.  EACH
PURCHASER, FOR ITSELF AND FOR NO OTHER PURCHASER, HEREBY REPRESENTS AND WARRANTS
AS OF THE DATE HEREOF AND AS OF THE CLOSING DATE TO THE COMPANY AS FOLLOWS
(UNLESS AS OF A SPECIFIC DATE THEREIN):


(A)                ORGANIZATION; AUTHORITY.  SUCH PURCHASER IS EITHER AN
INDIVIDUAL OR AN ENTITY DULY INCORPORATED OR FORMED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR
FORMATION WITH FULL RIGHT, CORPORATE, PARTNERSHIP LIMITED LIABILITY COMPANY OR
SIMILAR POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND OTHERWISE TO CARRY OUT HIS, HER OR ITS
OBLIGATIONS HEREUNDER AND THEREUNDER. THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND PERFORMANCE BY SUCH PURCHASER OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE,
PARTNERSHIP, LIMITED LIABILITY COMPANY OR SIMILAR CORPORATE OR SHAREHOLDER
ACTION, AS APPLICABLE, ON THE PART OF SUCH PURCHASER.  EACH TRANSACTION DOCUMENT
TO WHICH IT IS A PARTY HAS BEEN DULY EXECUTED BY SUCH PURCHASER, AND WHEN
DELIVERED BY SUCH PURCHASER IN ACCORDANCE WITH THE TERMS HEREOF, WILL CONSTITUTE
THE VALID AND LEGALLY BINDING OBLIGATION OF SUCH PURCHASER, ENFORCEABLE AGAINST
IT IN ACCORDANCE WITH ITS TERMS, EXCEPT: (I) AS LIMITED BY GENERAL EQUITABLE
PRINCIPLES AND APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND
OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY, (II) AS LIMITED BY LAWS RELATING TO THE AVAILABILITY OF SPECIFIC
PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE REMEDIES AND (III) INSOFAR AS
INDEMNIFICATION AND CONTRIBUTION PROVISIONS MAY BE LIMITED BY APPLICABLE LAW.

15

--------------------------------------------------------------------------------

 
 


 


(B)               UNDERSTANDINGS OR ARRANGEMENTS.  SUCH PURCHASER IS ACQUIRING
THE SECURITIES AS PRINCIPAL FOR HIS, HER OR ITS OWN ACCOUNT (THIS REPRESENTATION
AND WARRANTY NOT LIMITING SUCH PURCHASER’S RIGHT TO SELL THE SECURITIES PURSUANT
TO THE REGISTRATION STATEMENT OR OTHERWISE IN COMPLIANCE WITH APPLICABLE FEDERAL
AND STATE SECURITIES LAWS). 


(C)                PURCHASER STATUS.  AT THE TIME SUCH PURCHASER WAS OFFERED THE
SECURITIES, IT WAS, AND AS OF THE DATE HEREOF IT IS, AND ON EACH DATE ON WHICH
IT EXERCISES ANY WARRANTS, IT WILL BE AN “ACCREDITED INVESTOR” AS DEFINED IN
RULE 501(A) UNDER THE SECURITIES ACT.


(D)               EXPERIENCE OF SUCH PURCHASER.  SUCH PURCHASER, EITHER ALONE OR
TOGETHER WITH HIS, HER OR ITS REPRESENTATIVES, HAS SUCH KNOWLEDGE,
SOPHISTICATION AND EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS SO AS TO BE
CAPABLE OF EVALUATING THE MERITS AND RISKS OF THE PROSPECTIVE INVESTMENT IN THE
SECURITIES, AND HAS SO EVALUATED THE MERITS AND RISKS OF SUCH INVESTMENT.  SUCH
PURCHASER IS ABLE TO BEAR THE ECONOMIC RISK OF AN INVESTMENT IN THE SECURITIES
AND, AT THE PRESENT TIME, IS ABLE TO AFFORD A COMPLETE LOSS OF SUCH INVESTMENT.
PURCHASER REPRESENTS THAT IT, HE OR SHE HAS HAD AN OPPORTUNITY TO REVIEW THE
TRANSACTION DOCUMENTS (INCLUDING ALL EXHIBITS AND SCHEDULES THERETO), TO ASK
QUESTIONS OF AND RECEIVE ANSWERS FROM THE COMPANY REGARDING THE TERMS AND
CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS, TO ASK
QUESTIONS OF AND RECEIVE ANSWERS FROM THE COMPANY REGARDING THE BUSINESS,
PROPERTIES, PROSPECTS, FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE
COMPANY AND TO OBTAIN SUCH ADDITIONAL INFORMATION THAT THE COMPANY POSSESSES OR
CAN ACQUIRE WITHOUT UNREASONABLE EFFORT OR EXPENSE THAT IS NECESSARY TO MAKE AN
INFORMED INVESTMENT DECISION WITH RESPECT TO THE INVESTMENT..  SUCH PURCHASER
HAS REQUESTED, RECEIVED, REVIEWED AND CONSIDERED ALL INFORMATION IT DEEMED
RELEVANT IN MAKING AN INFORMED DECISION TO PURCHASE THE SECURITIES, AND IN
CONNECTION WITH HIS, HER OR ITS DECISION TO PURCHASE THE SECURITIES, HAS
REVIEWED THE PROSPECTUS AND PROSPECTUS SUPPLEMENT AND THE DOCUMENTS INCORPORATED
THEREIN BY REFERENCE AND IS RELYING ONLY UPON THE PROSPECTUS AND THE PROSPECTUS
SUPPLEMENT AND THE DOCUMENTS INCORPORATED BY REFERENCE THEREIN AND THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED HEREIN.


(E)                CERTAIN TRANSACTIONS AND CONFIDENTIALITY.  OTHER THAN
CONSUMMATING THE TRANSACTIONS CONTEMPLATED HEREUNDER, SUCH PURCHASER HAS NOT AND
WILL NOT, NOR HAS ANY PERSON ACTING ON BEHALF OF OR PURSUANT TO ANY
UNDERSTANDING WITH SUCH PURCHASER, DIRECTLY OR INDIRECTLY EXECUTED OR AGREED TO
ENTER INTO, AND WILL NOT ENTER INTO, ANY PURCHASE, SALE OR OTHER TRANSACTION IN
SECURITIES OF THE COMPANY, INCLUDING, WITHOUT LIMITATION SHORT SALES, DURING THE
PERIOD COMMENCING AS OF THE TIME THAT SUCH PURCHASER FIRST RECEIVED INFORMATION
(WRITTEN OR ORAL) FROM THE COMPANY OR ANY OTHER PERSON REPRESENTING THE COMPANY
SETTING FORTH THE MATERIAL TERMS OF THE TRANSACTIONS CONTEMPLATED HEREUNDER, AND
ENDING IMMEDIATELY PRIOR TO THE EXECUTION HEREOF.  NOTWITHSTANDING THE
FOREGOING, IN THE CASE OF A PURCHASER THAT IS A MULTI-MANAGED INVESTMENT VEHICLE
WHEREBY SEPARATE PORTFOLIO MANAGERS MANAGE SEPARATE PORTIONS OF SUCH PURCHASER’S
ASSETS AND THE PORTFOLIO MANAGERS HAVE NO MATERIAL KNOWLEDGE OF THE INVESTMENT
DECISIONS MADE BY THE PORTFOLIO MANAGERS MANAGING OTHER PORTIONS OF SUCH
PURCHASER’S ASSETS, THE REPRESENTATION SET FORTH ABOVE SHALL ONLY APPLY WITH
RESPECT TO THE PORTION OF ASSETS MANAGED BY THE PORTFOLIO MANAGER THAT MADE THE
INVESTMENT DECISION TO PURCHASE THE SECURITIES COVERED BY THIS AGREEMENT.  OTHER
THAN TO OTHER PERSONS PARTY TO THIS AGREEMENT, SUCH PURCHASER HAS MAINTAINED THE
CONFIDENTIALITY OF ALL DISCLOSURES OF NON-PUBLIC INFORMATION MADE TO IT IN
CONNECTION WITH THIS TRANSACTION (INCLUDING THE EXISTENCE AND TERMS OF THIS
TRANSACTION).

 

16

--------------------------------------------------------------------------------

 
 


 


(F)                EACH PURCHASER HEREBY ACKNOWLEDGES THAT IT IS ACTING
INDEPENDENTLY FROM ANY OTHER PURCHASER (AND HAS ENGAGED SEPARATE LEGAL COUNSEL)
IN CONNECTION WITH THIS AGREEMENT, AND THAT IT IS NOT ACTING AS A MEMBER OF A
“GROUP” (AS SUCH TERM IS DEFINED IN RULE 13D OF THE EXCHANGE ACT) WITH ANY OTHER
INVESTOR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.


(G)               SUCH PURCHASER REPRESENTS THAT (I) IT HAS HAD NO POSITION,
OFFICE OR OTHER MATERIAL RELATIONSHIP WITHIN THE PAST THREE YEARS WITH THE
COMPANY OR PERSONS KNOWN TO IT TO BE AFFILIATES OF THE COMPANY AND (II) IT IS
NOT, AND AS OF THE CLOSING WILL NOT BE, A MEMBER OF THE FINANCIAL INDUSTRY
REGULATORY AUTHORITY OR AN “ASSOCIATED PERSON” (AS SUCH TERM IS DEFINED UNDER
THE RULES OF THE FINANCIAL INDUSTRY REGULATORY AUTHORITY).   


THE COMPANY ACKNOWLEDGES AND AGREES THAT THE REPRESENTATIONS CONTAINED IN
SECTION 3.2 SHALL NOT MODIFY, AMEND OR AFFECT SUCH PURCHASER’S RIGHT TO RELY ON
THE COMPANY’S REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT (EXCEPT
TO THE EXTENT ANY BREACH OF ANY REPRESENTATION OR WARRANTY BY A PURCHASER
RENDERS ANY REPRESENTATION OR WARRANTY OF THE COMPANY UNTRUE OR INCAPABLE OF
BEING TRUE).


ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES


4.1              WARRANT SHARES.  IF ALL OR ANY PORTION OF A WARRANT IS
EXERCISED AT A TIME WHEN THERE IS AN EFFECTIVE REGISTRATION STATEMENT TO COVER
THE ISSUANCE OR RESALE OF THE WARRANT SHARES OR IF THE WARRANT IS EXERCISED VIA
CASHLESS EXERCISE SUBJECT TO THE TERMS OF THE WARRANT, THE WARRANT SHARES ISSUED
PURSUANT TO ANY SUCH EXERCISE SHALL BE ISSUED FREE OF ALL LEGENDS.  IF AT ANY
TIME FOLLOWING THE DATE HEREOF THE REGISTRATION STATEMENT (OR ANY SUBSEQUENT
REGISTRATION STATEMENT REGISTERING THE SALE OR RESALE OF THE WARRANT SHARES) IS
NOT EFFECTIVE OR IS NOT OTHERWISE AVAILABLE FOR THE SALE OR RESALE OF THE
WARRANT SHARES, THE COMPANY SHALL NOTIFY THE HOLDERS OF THE WARRANTS IN WRITING
THAT SUCH REGISTRATION STATEMENT IS NOT THEN EFFECTIVE AND THEREAFTER SHALL
NOTIFY SUCH HOLDERS WHEN THE REGISTRATION STATEMENT IS EFFECTIVE AGAIN AND
AVAILABLE FOR THE SALE OR RESALE OF THE WARRANT SHARES (IT BEING UNDERSTOOD AND
AGREED THAT THE FOREGOING SHALL NOT LIMIT THE ABILITY OF THE COMPANY TO ISSUE,
OR ANY PURCHASER TO SELL, ANY OF THE WARRANT SHARES IN COMPLIANCE WITH
APPLICABLE FEDERAL AND STATE SECURITIES LAWS).  THE COMPANY SHALL USE BEST
EFFORTS TO KEEP A REGISTRATION STATEMENT (INCLUDING THE REGISTRATION STATEMENT)
REGISTERING THE ISSUANCE OR RESALE OF THE WARRANT SHARES EFFECTIVE DURING THE
TERM OF THE WARRANTS.

 

17

--------------------------------------------------------------------------------

 
 

 


 


4.2              FURNISHING OF INFORMATION.  UNTIL THE EARLIER OF (A) THE TIME
THAT NO PURCHASER OWNS SECURITIES OR (B) THE DATE THAT IS ONE YEAR AFTER THE
TERMINATION DATE (AS DEFINED IN THE WARRANTS), THE COMPANY COVENANTS TO TIMELY
FILE (OR OBTAIN EXTENSIONS IN RESPECT THEREOF AND FILE WITHIN THE APPLICABLE
GRACE PERIOD) ALL REPORTS REQUIRED TO BE FILED BY THE COMPANY PURSUANT TO THE
EXCHANGE ACT EVEN IF THE COMPANY IS NOT THEN SUBJECT TO THE REPORTING
REQUIREMENTS OF THE EXCHANGE ACT.  


4.3              INTEGRATION.  THE COMPANY SHALL NOT SELL, OFFER FOR SALE OR
SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY “SECURITY”  (AS
DEFINED IN SECTION 2 OF THE SECURITIES ACT) THAT WOULD BE INTEGRATED WITH THE
OFFER OR SALE OF THE SECURITIES FOR PURPOSES OF THE RULES AND REGULATIONS OF ANY
TRADING MARKET SUCH THAT IT WOULD REQUIRE SHAREHOLDER APPROVAL PRIOR TO THE
CLOSING OF SUCH OTHER TRANSACTION UNLESS SHAREHOLDER APPROVAL IS OBTAINED BEFORE
THE CLOSING OF SUCH SUBSEQUENT TRANSACTION.


4.4              SECURITIES LAWS DISCLOSURE; PUBLICITY.  THE COMPANY SHALL (A)
ON THE DATE HEREOF, ISSUE A PRESS RELEASE DISCLOSING THE MATERIAL TERMS OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND (B) FILE A CURRENT REPORT ON FORM 8-K,
INCLUDING THE TRANSACTION DOCUMENTS AS EXHIBITS THERETO, WITH THE COMMISSION
WITHIN THE TIME REQUIRED BY THE EXCHANGE ACT.  FROM AND AFTER THE ISSUANCE OF
SUCH PRESS RELEASE, THE COMPANY REPRESENTS TO THE PURCHASERS THAT IT SHALL HAVE
PUBLICLY DISCLOSED ALL MATERIAL, NON-PUBLIC INFORMATION DELIVERED TO ANY OF THE
PURCHASERS BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  NO PURCHASER SHALL ISSUE ANY SUCH
PRESS RELEASE NOR OTHERWISE MAKE ANY SUCH PUBLIC STATEMENT WITHOUT THE PRIOR
CONSENT OF THE COMPANY, EXCEPT IF SUCH DISCLOSURE IS REQUIRED BY LAW, IN WHICH
CASE THE DISCLOSING PARTY SHALL PROMPTLY PROVIDE THE OTHER PARTY WITH PRIOR
NOTICE OF SUCH PUBLIC STATEMENT OR COMMUNICATION.  NOTWITHSTANDING THE
FOREGOING, THE COMPANY SHALL NOT PUBLICLY DISCLOSE THE NAME OF ANY PURCHASER, OR
INCLUDE THE NAME OF ANY PURCHASER IN ANY FILING WITH THE COMMISSION OR ANY
REGULATORY AGENCY OR TRADING MARKET, WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH
PURCHASER, EXCEPT (A) AS REQUIRED BY FEDERAL SECURITIES LAW IN CONNECTION WITH
THE FILING OF FINAL TRANSACTION DOCUMENTS WITH THE COMMISSION AND (B) TO THE
EXTENT SUCH DISCLOSURE IS REQUIRED BY LAW OR TRADING MARKET REGULATIONS, IN
WHICH CASE THE COMPANY SHALL PROVIDE THE PURCHASERS WITH PRIOR NOTICE OF SUCH
DISCLOSURE PERMITTED UNDER THIS CLAUSE (B) AND A RESAONABLE OPPORTUNITY TO
REVIEW AND COMMENT ON SUCH DISCLOSURE. 


4.5              NON-PUBLIC INFORMATION.  EXCEPT WITH RESPECT TO THE MATERIAL
TERMS AND CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS, THE COMPANY COVENANTS AND AGREES THAT NEITHER IT, NOR ANY OTHER
PERSON ACTING ON ITS BEHALF WILL PROVIDE ANY PURCHASER OR HIS, HER OR ITS AGENTS
OR COUNSEL WITH ANY INFORMATION CONSTITUTING  MATERIAL NON-PUBLIC INFORMATION,
UNLESS PRIOR THERETO SUCH PURCHASER SHALL HAVE CONSENTED TO RECEIPT OF SUCH
INFORMATION IN WRITING.  IN THE EVENT OF ANY BREACH OF THIS SECTION 4.5, THE
COMPANY SHALL PROMPTLY PUBLICLY DISCLOSE ALL SUCH INFORMATION IN ACCORDANCE 
WITH REGULATION FD.  THE COMPANY UNDERSTANDS AND CONFIRMS THAT EACH PURCHASER
SHALL BE RELYING ON THE FOREGOING COVENANT IN EFFECTING TRANSACTIONS IN
SECURITIES OF THE COMPANY.


 

18

--------------------------------------------------------------------------------

 
 

 


4.6              USE OF PROCEEDS.  THE COMPANY SHALL USE THE NET PROCEEDS FROM
THE SALE OF THE SECURITIES HEREUNDER CONSISTENT WITH THE USE OF PROCEEDS SECTION
IN THE PROSPECTUS SUPPLEMENT.


4.7              INDEMNIFICATION OF PURCHASERS AND THE PLACEMENT AGENT.  SUBJECT
TO THE PROVISIONS OF THIS SECTION 4.7, THE COMPANY WILL INDEMNIFY AND HOLD THE
PLACEMENT AGENT, EACH PURCHASER AND THEIR RESPECTIVE DIRECTORS, OFFICERS,
SHAREHOLDERS, MEMBERS, PARTNERS, EMPLOYEES AND AGENTS (AND ANY OTHER PERSONS
WITH A FUNCTIONALLY EQUIVALENT ROLE OF A PERSON HOLDING SUCH TITLES
NOTWITHSTANDING A LACK OF SUCH TITLE OR ANY OTHER TITLE), EACH PERSON WHO
CONTROLS THE PLACEMENT AGENT OR SUCH PURCHASER (WITHIN THE MEANING OF SECTION 15
OF THE SECURITIES ACT AND SECTION 20 OF THE EXCHANGE ACT), AND THE DIRECTORS,
OFFICERS, SHAREHOLDERS, AGENTS, MEMBERS, PARTNERS OR EMPLOYEES (AND ANY OTHER
PERSONS WITH A FUNCTIONALLY EQUIVALENT ROLE OF A PERSON HOLDING SUCH TITLES
NOTWITHSTANDING A LACK OF SUCH TITLE OR ANY OTHER TITLE) OF SUCH CONTROLLING
PERSONS (EACH, AN  “INDEMNIFIED  PARTY”) HARMLESS FROM ANY AND ALL LOSSES,
LIABILITIES, OBLIGATIONS, CLAIMS, CONTINGENCIES, DAMAGES, COSTS AND EXPENSES,
INCLUDING ALL JUDGMENTS, AMOUNTS PAID IN SETTLEMENTS, COURT COSTS AND REASONABLE
ATTORNEYS’ FEES AND COSTS OF INVESTIGATION THAT ANY SUCH INDEMNIFIED PARTY MAY
SUFFER OR INCUR AS A RESULT OF OR RELATING TO (I) ANY BREACH OF ANY OF THE
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS MADE BY THE COMPANY IN THIS
AGREEMENT OR IN THE OTHER TRANSACTION DOCUMENTS AND/OR (II) ANY UNTRUE STATEMENT
OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT IN ANY FILING MADE IN CONNECTION
WITH THE REGISTRATION OR QUALIFICATION OF THE ISSUANCE OF THE SECURITIES UNDER
THE SECURITIES OR “BLUE SKY” LAWS OF ALL APPLICABLE JURISDICTIONS OF THE UNITED
STATES, OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING. 
IF ANY ACTION SHALL BE BROUGHT AGAINST ANY INDEMNIFIED PARTY IN RESPECT OF WHICH
INDEMNITY MAY BE SOUGHT PURSUANT TO THIS AGREEMENT, SUCH INDEMNIFIED PARTY SHALL
PROMPTLY NOTIFY THE COMPANY IN WRITING, AND THE COMPANY SHALL HAVE THE RIGHT TO
ASSUME THE DEFENSE THEREOF WITH COUNSEL OF ITS OWN CHOOSING REASONABLY
ACCEPTABLE TO THE INDEMNIFIED PARTY.  ANY INDEMNIFIED PARTY SHALL HAVE THE RIGHT
TO EMPLOY SEPARATE COUNSEL IN ANY SUCH ACTION AND PARTICIPATE IN THE DEFENSE
THEREOF, BUT THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF
SUCH INDEMNIFIED PARTY EXCEPT TO THE EXTENT THAT (I) THE EMPLOYMENT THEREOF AT
THE EXPENSE OF THE COMPANY HAS BEEN SPECIFICALLY AUTHORIZED BY THE COMPANY IN
WRITING, (II) THE COMPANY HAS FAILED AFTER A REASONABLE PERIOD OF TIME TO ASSUME
SUCH DEFENSE AND TO EMPLOY COUNSEL OR (III) IN SUCH ACTION THERE IS, IN THE
REASONABLE WRITTEN OPINION OF COUNSEL, A MATERIAL CONFLICT ON ANY MATERIAL ISSUE
BETWEEN THE POSITION OF THE COMPANY AND THE POSITION OF SUCH INDEMNIFIED PARTY,
IN WHICH CASE THE COMPANY SHALL BE RESPONSIBLE FOR THE REASONABLE FEES AND
EXPENSES OF NO MORE THAN ONE SUCH SEPARATE COUNSEL BUT ONLY TO THE EXTENT
NECESSARY TO COMPLY WITH CLAUSES (I), (II) OR (III) OF THIS SENTENCE.  THE
COMPANY WILL NOT BE LIABLE TO ANY INDEMNIFIED PARTY UNDER THIS AGREEMENT (Y) FOR
ANY SETTLEMENT BY A INDEMNIFIED PARTY EFFECTED WITHOUT THE COMPANY’S PRIOR
WRITTEN CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED; OR (Z) TO
THE EXTENT THAT A LOSS, CLAIM, DAMAGE OR LIABILITY IS ATTRIBUTABLE TO ANY
INDEMNIFIED PARTY’S BREACH OF ANY OF THE REPRESENTATIONS, WARRANTIES, COVENANTS
OR AGREEMENTS MADE BY SUCH INDEMNIFIED PARTY IN THIS AGREEMENT OR IN THE OTHER
TRANSACTION DOCUMENTS. THE INDEMNITY AGREEMENTS CONTAINED HEREIN SHALL BE IN
ADDITION TO ANY CAUSE OF ACTION OR SIMILAR RIGHT OF ANY INDEMNIFIED PARTY
AGAINST THE COMPANY OR OTHERS AND ANY LIABILITIES THE COMPANY MAY BE SUBJECT TO
PURSUANT TO LAW.


4.8              LISTING OF COMMON STOCK. THE COMPANY HEREBY AGREES CONCURRENTLY
WITH THE CLOSING, IF APPLICABLE, TO APPLY TO LIST OR QUOTE ALL OF THE SHARES AND
WARRANT SHARES ON SUCH TRADING MARKET AND PROMPTLY SECURE THE LISTING OF ALL OF
THE SHARES AND WARRANT SHARES ON SUCH TRADING MARKET. THE COMPANY FURTHER
AGREES, IF THE COMPANY APPLIES TO HAVE THE COMMON STOCK TRADED ON ANY OTHER
TRADING MARKET, IT WILL THEN INCLUDE IN SUCH APPLICATION ALL OF THE SHARES AND
WARRANT SHARES, AND WILL TAKE SUCH OTHER ACTION AS IS NECESSARY TO CAUSE ALL OF
THE SHARES AND WARRANT SHARES TO BE LISTED OR QUOTED ON SUCH OTHER TRADING
MARKET AS PROMPTLY AS POSSIBLE.  THE COMPANY WILL TAKE ALL ACTION REASONABLY
NECESSARY TO CONTINUE THE LISTING AND TRADING OF ITS COMMON STOCK ON A TRADING
MARKET (EXCEPT IN THE EVENT OF ANY STRATEGIC TRANSACTION, COMPANY SALE OR OTHER
SIMILAR VOLUNTARY “DE-LISTING” EVENT) AND WILL COMPLY IN ALL RESPECTS WITH THE
COMPANY’S REPORTING, FILING AND OTHER OBLIGATIONS UNDER THE BYLAWS OR RULES OF
THE TRADING MARKET.

 

19

--------------------------------------------------------------------------------

 
 


 


4.9              RESERVATION OF COMMON STOCK. AS OF THE DATE HEREOF, THE COMPANY
HAS RESERVED AND THE COMPANY SHALL CONTINUE TO RESERVE AND KEEP AVAILABLE AT ALL
TIMES, FREE OF PREEMPTIVE RIGHTS, A SUFFICIENT NUMBER OF SHARES OF COMMON STOCK
FOR THE PURPOSE OF ENABLING THE COMPANY TO ISSUE SHARES PURSUANT TO THIS
AGREEMENT AND WARRANT SHARES PURSUANT TO ANY EXERCISE OF THE WARRANTS. 


4.10          EQUAL TREATMENT OF PURCHASERS.  SUBJECT TO SECTION 5.5, NO
CONSIDERATION (INCLUDING ANY MODIFICATION OF ANY TRANSACTION DOCUMENT) SHALL BE
OFFERED OR PAID TO ANY PERSON TO AMEND OR CONSENT TO A WAIVER OR MODIFICATION OF
ANY PROVISION OF ANY OF THIS AGREEMENT UNLESS THE SAME CONSIDERATION IS ALSO
OFFERED TO ALL OF THE PARTIES TO THIS AGREEMENT.  SUBJECT TO SECTION 5.5, FOR
CLARIFICATION PURPOSES, THIS PROVISION CONSTITUTES A SEPARATE RIGHT GRANTED TO
EACH PURCHASER BY THE COMPANY AND NEGOTIATED SEPARATELY BY EACH PURCHASER, AND
IS INTENDED FOR THE COMPANY TO TREAT THE PURCHASERS AS A CLASS AND SHALL NOT IN
ANY WAY BE CONSTRUED AS THE PURCHASERS ACTING IN CONCERT OR AS A GROUP WITH
RESPECT TO THE PURCHASE, DISPOSITION OR VOTING OF SECURITIES OR OTHERWISE.


4.11          CERTAIN TRANSACTIONS AND CONFIDENTIALITY. EACH PURCHASER,
SEVERALLY AND NOT JOINTLY WITH THE OTHER PURCHASERS, COVENANTS THAT NEITHER HE,
SHE OR IT NOR ANY AFFILIATE ACTING ON HIS, HER OR ITS BEHALF OR PURSUANT TO ANY
UNDERSTANDING WITH IT WILL EXECUTE ANY PURCHASES OR SALES, INCLUDING SHORT SALES
OF ANY OF THE COMPANY’S SECURITIES DURING THE PERIOD COMMENCING WITH THE
EXECUTION OF THIS AGREEMENT AND ENDING AT SUCH TIME THAT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT ARE FIRST PUBLICLY ANNOUNCED PURSUANT TO THE
INITIAL PRESS RELEASE AS DESCRIBED IN SECTION 4.4.  EACH PURCHASER, SEVERALLY
AND NOT JOINTLY WITH THE OTHER PURCHASERS, COVENANTS THAT UNTIL SUCH TIME AS THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE PUBLICLY DISCLOSED BY THE
COMPANY PURSUANT TO THE INITIAL PRESS RELEASE AS DESCRIBED IN SECTION 4.4, SUCH
PURCHASER WILL MAINTAIN THE CONFIDENTIALITY OF THE EXISTENCE AND TERMS OF THIS
TRANSACTION AND THE INFORMATION INCLUDED IN THE DISCLOSURE SCHEDULES. 


4.12          BLUE SKY.   THE COMPANY SHALL (I) REGISTER AND QUALIFY, UNLESS AN
EXEMPTION FROM REGISTRATION AND QUALIFICATION APPLIES, THE ISSUANCE OF THE
SECURITIES PURSUANT TO THIS AGREEMENT UNDER THE SECURITIES OR “BLUE SKY” LAWS OF
CONNECTICUT, ILLINOIS AND NEW YORK, (II) PREPARE AND FILE IN THOSE JURISDICTIONS
SUCH AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO SUCH
REGISTRATIONS AND QUALIFICATIONS AS MAY BE NECESSARY TO MAINTAIN THE
EFFECTIVENESS THEREOF, (III) TAKE SUCH OTHER ACTIONS AS MAY BE NECESSARY TO
MAINTAIN SUCH REGISTRATIONS AND QUALIFICATIONS IN EFFECT AT ALL TIMES, AND (IV)
TAKE ALL OTHER ACTIONS REASONABLY NECESSARY OR ADVISABLE TO QUALIFY THE
SECURITIES FOR SALE IN SUCH JURISDICTIONS.

 

20

--------------------------------------------------------------------------------

 
 

 


ARTICLE V.
MISCELLANEOUS


5.1              TERMINATION.  THIS AGREEMENT MAY BE TERMINATED BY THE COMPANY
IN ITS SOLE DISCRETION.   ANY PURCHASER MAY TERMINATE THIS AGREEMENT WITH
RESPECT TO ITSELF TO THE EXTENT THAT THE CLOSING DATE HAS NOT OCCURRED BY THE
THIRD TRADING DAY FOLLOWING THE DATE HEREOF. 


5.2              FEES AND EXPENSES.  EXCEPT AS EXPRESSLY SET FORTH IN THE
TRANSACTION DOCUMENTS TO THE CONTRARY, EACH PARTY SHALL PAY THE FEES AND
EXPENSES OF THEIR ADVISERS, COUNSEL, ACCOUNTANTS AND OTHER EXPERTS, IF ANY, AND
ALL OTHER EXPENSES INCURRED BY SUCH PARTY INCIDENT TO THE NEGOTIATION,
PREPARATION, EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT.  THE COMPANY
SHALL PAY ALL TRANSFER AGENT FEES (INCLUDING, WITHOUT LIMITATION, ANY FEES
REQUIRED FOR SAME-DAY PROCESSING OF ANY INSTRUCTION LETTER DELIVERED BY THE
COMPANY), STAMP TAXES AND OTHER SIMILAR TAXES AND DUTIES LEVIED IN CONNECTION
WITH THE DELIVERY OF ANY SECURITIES TO THE PURCHASERS.


5.3              ENTIRE AGREEMENT.  THE TRANSACTION DOCUMENTS, TOGETHER WITH THE
EXHIBITS AND SCHEDULES THERETO, THE PROSPECTUS AND THE PROSPECTUS SUPPLEMENT,
CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS,
ORAL OR WRITTEN, WITH RESPECT TO SUCH MATTERS, WHICH THE PARTIES ACKNOWLEDGE
HAVE BEEN MERGED INTO SUCH DOCUMENTS, EXHIBITS AND SCHEDULES.


5.4              NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF: (A) THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE
FACSIMILE NUMBER SET FORTH ON THE SIGNATURE PAGES ATTACHED HERETO AT OR PRIOR TO
5:30 P.M. (NEW YORK CITY TIME) ON A TRADING DAY, (B) THE NEXT TRADING DAY AFTER
THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA
FACSIMILE AT THE FACSIMILE NUMBER SET FORTH ON THE SIGNATURE PAGES ATTACHED
HERETO ON A DAY THAT IS NOT A TRADING DAY OR LATER THAN 5:30 P.M. (NEW YORK CITY
TIME) ON ANY TRADING DAY, (C) THE SECOND (2ND)TRADING DAY FOLLOWING THE DATE OF
MAILING, IF SENT BY U.S. NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE OR (D)
UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN. 
THE ADDRESS FOR SUCH NOTICES AND COMMUNICATIONS SHALL BE AS SET FORTH ON THE
SIGNATURE PAGES ATTACHED HERETO.


5.5              AMENDMENTS; WAIVERS.  NO PROVISION OF THIS AGREEMENT MAY BE
WAIVED, MODIFIED, SUPPLEMENTED OR AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED,
IN THE CASE OF AN AMENDMENT, BY THE COMPANY AND THE PURCHASERS HOLDING AT LEAST
A MAJORITY IN INTEREST OF THE SHARES THEN OUTSTANDING AND HELD BY THE ORIGINAL
PURCHASERS OR, IN THE CASE OF A WAIVER, BY THE PARTY AGAINST WHOM ENFORCEMENT OF
ANY SUCH WAIVED PROVISION IS SOUGHT.  NO WAIVER OF ANY DEFAULT WITH RESPECT TO
ANY PROVISION, CONDITION OR REQUIREMENT OF THIS AGREEMENT SHALL BE DEEMED TO BE
A CONTINUING WAIVER IN THE FUTURE OR A WAIVER OF ANY SUBSEQUENT DEFAULT OR A
WAIVER OF ANY OTHER PROVISION, CONDITION OR REQUIREMENT HEREOF, NOR SHALL ANY
DELAY OR OMISSION OF ANY PARTY TO EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER
IMPAIR THE EXERCISE OF ANY SUCH RIGHT.


5.6              HEADINGS.  THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO NOT
CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR AFFECT
ANY OF THE PROVISIONS HEREOF.

 

21

--------------------------------------------------------------------------------

 
 

 


5.7              SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND PERMITTED
ASSIGNS.  THE COMPANY MAY ASSIGN THIS AGREEMENT AND ANY RIGHTS OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASERS TO ANY SUCCESSOR
OF THE COMPANY.  EACH PURCHASER MAY ASSIGN ANY OR ALL OF THEIR RESPECTIVE RIGHTS
UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY TO AN
AFFILIATE OF SUCH PURCHASER IN CONNECTION WITH A TRANSFER OF SECURITIES TO SUCH
AFFILIATE, PROVIDED THAT SUCH AFFILIATE TRANSFEREE AGREES IN WRITING TO BE
BOUND, WITH RESPECT TO THE TRANSFERRED SECURITIES, BY THE PROVISIONS OF THE
TRANSACTION DOCUMENTS THAT APPLY TO THE “PURCHASERS.”   ANY RIGHTS OF A
PURCHASER UNDER THIS AGREEMENT SHALL TERMINATE UPON A TRANSFER BY A PURCHASER OF
THEIR RESPECTIVE SECURITIES TO A PERSON OTHER THAN AN AFFILIATE IN ACCORDANCE
WITH THIS SECTION 5.7.


5.8              NO THIRD-PARTY BENEFICIARIES.  EXCEPT FOR (I) THE PLACEMENT
AGENT WITH RESPECT TO SECTION 2.2(A), SECTION 3.1, SECTION 4.7, SECTION 5.10 AND
(II) AS OTHERWISE PROVIDED IN SECTION 4.7, THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON. 


5.9              GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THE TRANSACTION DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF.  EACH PARTY AGREES THAT ALL LEGAL PROCEEDINGS CONCERNING THE
INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND ANY OTHER TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A
PARTY HERETO OR THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, SHAREHOLDERS,
PARTNERS, MEMBERS, EMPLOYEES OR AGENTS) SHALL BE COMMENCED EXCLUSIVELY IN THE
STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK. EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER OR IS AN INCONVENIENT VENUE FOR SUCH
PROCEEDING.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS
AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.  IF EITHER PARTY SHALL COMMENCE AN ACTION, SUIT OR
PROCEEDING TO ENFORCE ANY PROVISIONS OF THE TRANSACTION DOCUMENTS, THEN, IN
ADDITION TO THE OBLIGATIONS OF THE COMPANY UNDER SECTION 4.7, THE PREVAILING
PARTY IN SUCH ACTION, SUIT OR PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY
FOR THEIR REASONABLE ATTORNEYS’ FEES AND OTHER COSTS AND EXPENSES INCURRED WITH
THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH ACTION OR PROCEEDING.


5.10          SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN
SHALL SURVIVE THE CLOSING AND THE DELIVERY OF THE SECURITIES; PROVIDED, THAT ALL
“NON-FUNDAMENTAL” REPRESENTATIONS SHALL EXPIRE ON THE ONE YEAR ANNIVERSARY OF
THE CLOSING DATE.  THE “NON-FUNDAMENTAL”  REPRESENTATIONS ARE ALL
REPRESENTATIONS MADE UNDER THIS AGREEMENT BY THE COMPANY, EXCEPT THE FOLLOWING:
SECTION 3.1(A), (B), (C), (D), (F), (G)  AND (H). 

 

22

--------------------------------------------------------------------------------

 
 


 


5.11          EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE AND THE
SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY
EACH PARTY AND DELIVERED TO EACH OTHER PARTY, IT BEING UNDERSTOOD THAT THE
PARTIES NEED NOT SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY SIGNATURE IS
DELIVERED BY FACSIMILE TRANSMISSION OR BY E-MAIL DELIVERY OF A “.PDF” FORMAT
DATA FILE, SUCH SIGNATURE SHALL CREATE A VALID AND BINDING OBLIGATION OF THE
PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS EXECUTED) WITH THE SAME
FORCE AND EFFECT AS IF SUCH FACSIMILE OR “.PDF” SIGNATURE PAGE WERE AN ORIGINAL
THEREOF.


5.12          SEVERABILITY.  IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF
THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID,
ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS,
COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, AND THE PARTIES
HERETO SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO FIND AND EMPLOY AN
ALTERNATIVE MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT
CONTEMPLATED BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION. IT IS HEREBY
STIPULATED AND DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE
EXECUTED THE REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT
INCLUDING ANY OF SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID OR
UNENFORCEABLE.


5.13          REPLACEMENT OF SECURITIES.  IF ANY CERTIFICATE OR INSTRUMENT
EVIDENCING ANY SECURITIES IS MUTILATED, LOST, STOLEN OR DESTROYED, THE COMPANY
SHALL ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND UPON
CANCELLATION THEREOF (IN THE CASE OF MUTILATION), OR IN LIEU OF AND SUBSTITUTION
THEREFOR, A NEW CERTIFICATE OR INSTRUMENT, BUT ONLY UPON RECEIPT OF EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND A
CUSTOMARY INDEMNITY.  THE APPLICANT FOR A NEW CERTIFICATE OR INSTRUMENT UNDER
SUCH CIRCUMSTANCES SHALL ALSO PAY ANY REASONABLE THIRD-PARTY COSTS (INCLUDING
CUSTOMARY INDEMNITY) ASSOCIATED WITH THE ISSUANCE OF SUCH REPLACEMENT
SECURITIES.


5.14          REMEDIES.  IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS
PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, EACH OF THE
PURCHASERS AND THE COMPANY WILL BE ENTITLED TO SPECIFIC PERFORMANCE UNDER THE
TRANSACTION DOCUMENTS.  THE PARTIES AGREE THAT MONETARY DAMAGES MAY NOT BE
ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY BREACH OF
OBLIGATIONS CONTAINED IN THE TRANSACTION DOCUMENTS AND HEREBY AGREE TO WAIVE AND
NOT TO ASSERT IN ANY ACTION FOR SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION THE
DEFENSE THAT A REMEDY AT LAW WOULD BE ADEQUATE.

23

--------------------------------------------------------------------------------

 
 


 


5.15          INDEPENDENT NATURE OF PURCHASERS’ OBLIGATIONS AND RIGHTS.  THE
OBLIGATIONS OF EACH PURCHASER UNDER ANY TRANSACTION DOCUMENT ARE SEVERAL AND NOT
JOINT WITH THE OBLIGATIONS OF ANY OTHER PURCHASER, AND NO PURCHASER SHALL BE
RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OR NON-PERFORMANCE OF THE OBLIGATIONS
OF ANY OTHER PURCHASER UNDER ANY TRANSACTION DOCUMENT.  NOTHING CONTAINED HEREIN
OR IN ANY OTHER TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY PURCHASER
PURSUANT HERETO OR THERETO, SHALL BE DEEMED TO CONSTITUTE THE PURCHASERS AS A
PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR
CREATE A PRESUMPTION THAT THE PURCHASERS ARE IN ANY WAY ACTING IN CONCERT OR AS
A GROUP WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS.  EACH PURCHASER SHALL BE ENTITLED TO INDEPENDENTLY
PROTECT AND ENFORCE HIS, HER OR ITS RIGHTS INCLUDING, WITHOUT LIMITATION, THE
RIGHTS ARISING OUT OF THIS AGREEMENT OR OUT OF THE OTHER TRANSACTION DOCUMENTS,
AND (UNLESS DEEMED AN INDISPENSIBLE PARTY UNDER APPLICABLE LAW) IT SHALL NOT BE
NECESSARY FOR ANY OTHER PURCHASER TO BE JOINED AS AN ADDITIONAL PARTY IN ANY
PROCEEDING FOR SUCH PURPOSE.  EACH PURCHASER HAS BEEN REPRESENTED BY HIS, HER OR
ITS OWN SEPARATE LEGAL COUNSEL IN THEIR REVIEW AND NEGOTIATION OF THE
TRANSACTION DOCUMENTS.  FOR REASONS OF ADMINISTRATIVE CONVENIENCE ONLY, EACH
PURCHASER AND HIS, HER OR ITS RESPECTIVE COUNSEL HAVE CHOSEN TO COMMUNICATE WITH
THE COMPANY THROUGH HAYNES AND BOONE, LLP.  HAYNES AND BOONE, LLP DOES NOT
REPRESENT ANY OF THE PURCHASERS AND ONLY REPRESENTS THE PLACEMENT AGENT.  THE
COMPANY HAS ELECTED TO PROVIDE ALL PURCHASERS WITH THE SAME TERMS AND
TRANSACTION DOCUMENTS FOR THE CONVENIENCE OF THE COMPANY AND NOT BECAUSE IT WAS
REQUIRED OR REQUESTED TO DO SO BY ANY OF THE PURCHASERS.  IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT EACH PROVISION CONTAINED IN THIS AGREEMENT AND IN
EACH OTHER TRANSACTION DOCUMENT IS BETWEEN THE COMPANY AND A PURCHASER, SOLELY,
AND NOT BETWEEN THE COMPANY AND THE PURCHASERS COLLECTIVELY AND NOT BETWEEN AND
AMONG THE PURCHASERS.


5.16          SATURDAYS, SUNDAYS, HOLIDAYS, ETC.    IF THE LAST OR APPOINTED DAY
FOR THE TAKING OF ANY ACTION OR THE EXPIRATION OF ANY RIGHT REQUIRED OR GRANTED
HEREIN SHALL NOT BE A BUSINESS DAY, THEN SUCH ACTION MAY BE TAKEN OR SUCH RIGHT
MAY BE EXERCISED ON THE NEXT SUCCEEDING BUSINESS DAY.


5.17          CONSTRUCTION. THE PARTIES AGREE THAT EACH OF THEM AND/OR THEIR
RESPECTIVE COUNSEL HAVE REVIEWED AND HAD AN OPPORTUNITY TO REVISE THE
TRANSACTION DOCUMENTS AND, THEREFORE, THE NORMAL RULE OF CONSTRUCTION TO THE
EFFECT THAT ANY AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY SHALL
NOT BE EMPLOYED IN THE INTERPRETATION OF THE TRANSACTION DOCUMENTS OR ANY
AMENDMENTS THERETO. IN ADDITION, EACH AND EVERY REFERENCE TO SHARE PRICES AND
SHARES OF COMMON STOCK IN ANY TRANSACTION DOCUMENT SHALL BE SUBJECT TO
ADJUSTMENT FOR REVERSE AND FORWARD STOCK SPLITS, STOCK DIVIDENDS, STOCK
COMBINATIONS AND OTHER SIMILAR TRANSACTIONS OF THE COMMON STOCK THAT OCCUR AFTER
THE DATE OF THIS AGREEMENT.


5.18          WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY UNDER THIS AGREEMENT,
THE PARTIES EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED
BY APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY
WAIVES FOREVER TRIAL BY JURY.


 

(Signature Pages Follow)

24

--------------------------------------------------------------------------------

 
 

 

            IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

COPYTELE, INC.

 

 

Address for Notice:

By:_/s/ Robert A. Berman_______________________ 

    Name: Robert A. Berman

    Title: President and Chief Executive Officer

 

    Dated:

 

With a copy to (which shall not constitute notice):

CopyTele. Inc.

900 Walt Whitman Road

Melville, NY 11747

Fax: 631-549-5974

 

 

 

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, NY 10105-0302

Attention: Barry I Grossman, Esq,

Sarah E. Williams, Esq.

Fax: 212-370-7889

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 

25

--------------------------------------------------------------------------------

 
 

 

[PURCHASER SIGNATURE PAGES TO COPYTELE SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: ________________________________________________________

Signature of Authorized Signatory of Purchaser:
_________________________________

Name of Authorized Signatory: _______________________________________________

Title of Authorized Signatory: ________________________________________________

Email Address of Authorized Signatory:_________________________________________

Facsimile Number of Authorized Signatory:
__________________________________________

Address for Notice to Purchaser:

 

 

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

 

 

Subscription Amount: $_________________

 

Shares: _________________

 

Warrant Shares: ______________

 

EIN Number: ____________________

 

o  Notwithstanding anything contained in this Agreement to the contrary, by
checking this box the above-signed agrees that the obligations of the
above-signed to purchase the securities set forth in this Agreement to be
purchased from the Company by the above-signed shall be unconditional and all
conditions to Closing in favor of the above-signed shall be disregarded. 
Notwithstanding the foregoing, in the event the Company accepts the
above-signed’s subscription for the Company’s securities and any conditions to
Closing contemplated by this Agreement that required delivery by the Company or
the above-signed of any agreement, instrument, certificate or the like or
purchase price (as applicable) are not satisfied as of the Closing, such
deliverable shall be an unconditional obligation of the Company or the
above-signed (as applicable) to deliver such agreement, instrument, certificate
or the like or purchase price (as applicable) to such other party on the Closing
Date.

 

[SIGNATURE PAGES CONTINUE]

 

26